Smith, C. J.:
The plaintiffs in error were indicted and tried in the circuit court of Yazoo county; and convicted of the murder of Theo-philus Pritchard. A motion was made for a new trial, which was overruled. Whereupon the prisoners excepted, and filed their bill of exceptions, which contains the evidence adduced on the trial.
The first exception taken to the judgment below is, that the court erred in overruling the motion of the prisoners, “ to *815rule out all the testimony as to the confessions of the prisoners.”
To determine the validity of this exception, we must refer to the evidence, as it appears in the bill of exceptions.
Julius Johnson, the first witness called for the prosecution, testified, that “ on the morning of the day of the death of Prit- . chard, the boy Aleck came to his house, aud informed him that his master was dead ; that he went over about an hour by sun in the morning, and found Pritchard in bed, with his hands down on his sides, lying on his back, dead; that from appearances, he had not been dead long : some warmth about his heart. Afterwards, when a post-mortem examination was had, there appeared bruised blood on one side of the neck about as large as a dollar, and something like the print of fingers on the neck; gave no other views or evidence of violence on the body except a scratch or two on the leg, and one of his toe-nails was loose; that the coroner arrived there in the evening, about an hour by sun; that there were some sixteen or twenty white men there before any attempt was made, to his knowledge, to get any thing out of the negroes; or, if so, he thinks they made no confessions until after the coroner arrived ; then Dick confessed to him that he knew his master was killed; that the boys had laid this plan to kill him ; and that he agreed to it; but he remained outside the door while the others went in. This confession took place in the yard.”
Aleck confessed “ he helped kill his master; said they went in, and his master was asleep ; he woke up and jumped out of bed; he and the other boys caught him and threw him on the floor, and choked him until he was dead.”
Tilman Johnson testified, that he went to Pritchard’s room in the morning, and remained there all day; that in the afternoon all the negroes, or nearly all, except Dick, were in a room together. In talking to the negroes about the death of their master, he said to them all, that it would be better for the guilty ones to confess, that the innocent might not be punished ; that when he made this remark, Aleck and Henry were chained, and he thought Henry was asleep ; but he jumped up, and said, “ it was no use to deny it any longer; and stated that he and the *816other boys went in and killed their master, by choking him, and then laid him on the bed, as he was found.” The coroner and ■jury were then in the other room of the house, and the negroes were in charge of one, in whose possession the coroner had placed them.
No warning of any kind whatever, was given to the prisoners of their rights,—and that they were not bound to make any confession by which they would criminate themselves.
The confessions of the prisoners, Dick and Aleck, were not made before an officer during the course of a judicial examination. They were made to the witness, with whom they happened to be present. No effort was made by the witness, or any one else, by threats or promises, to induce these parties to confess. The confession of each appears to have been perfectly voluntary. Under these circumstances, it was not necessary, in order to render their confessions competent evidence against the party making them, that they should have been informed of their rights, or warned that they were not bound to make any statement which would tend to inculpate themselves. As evidence, therefore, against the party making them, these confessions were clearly competent.
According to the rule recognized in the case of Peter v. State, 4 S. & M., 31, and in that of Van Buren v. State, 24 Miss., 512, the confession of the prisoner, Henry, was incompetent; and doubtless would have beeu excluded, if it had been objected to when offered on the trial. But no objection appears then to have been made to its introduction as evidence. It was too late after the confession had gone to the jury, without exception, for the prisoner to object, and move for its exclusion. And, moreover, the force of the exception, if it were conceded that it was made at the proper time, is materially weakened, by the subsequent action of the court.
The judge, at the instance of the defendants, charged the jury, “ that the confessions of the prisoners, made while in the custody of the coroner, or his appointees, are not evidence, unless they were first warned that they were not bound to criminate themselves.”
If the jury observed this instruction in estimating the guilt *817of the accused parties, they not only excluded from their consideration the confession of the prisoner Henry, which in our opinion was incompetent evidence, but likewise the confessions of Dick and Aleck, which we think was proper evidence in the cause; as it was distinctly stated by all the witnesses, that no such warning or caution -was given to the prisoners.
Assuming that this instruction was correct (and no objection as to its legality can be heard as coming from the parties at whose instance it was given), and that it was obeyed by the jury, let us see whether there was not other evidence before them which fully sustains the verdict.
The testimony of the witness Peter, who was jointly indicted with the prisoners and acquitted on a former trial, is direct and clear, and establishes every material fact necessary to be proved, in order to fix the guilt of the accused.
Upon his examination, this witness confessed that he was an accomplice in the commission of the crime. This, however, did not disqualify him as a witness ; and as to his credibility, the jury were the exclusive judges. As they gave credit to his testimony, we are bound to hold that the verdict was sustained by sufficient evidence, independent of the confessions of the prisoners.
There are other objections made to the judgment, but as, in our opinion, they are unimportant or untenable, we deem it unnecessary to notice them specially
Judgment affirmed.